Name: Commission Regulation (EEC) No 2392/88 of 29 July 1988 fixing the accession compensatory amounts applicable to cereals for the 1988/89 marketing year and the coefficients to be used for calculating the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  foodstuff
 Date Published: nan

 No L 205/76 Official Journal of the European Communities 30 . 7. 88 COMMISSION REGULATION (EEC) No 2392/88 of 29 July 1988 fixing the accession compensatory amounts applicable to cereals for the 1988/89 marketing year and the coefficients to be used for calculating the amounts applicable to certain processed products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, coefficients to be determined ; whereas those coefficients must be fixed taking account, on the one hand, of the technical factors relating to processing and, on the other hand, of the fact that those compensatory amounts apply to imports, to exports and in trade between the Community as constituted at 31 December 1985 and Spain ; Whereas the measures provided for in this Regulation replace those provided for in Commission Regulation (EEC) No 1923/88 (4) ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit laid down by its chairman, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for fresh cereals on account of the accession of Spain ('), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION :Whereas, in accordance with Article 72 ( 1 ) of the Act of Accession, accession compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applicable for the Community as constituted at 31 December 1985, which prices represent the guarantee given to producers ; whereas, however, following the change in the intervention arrangements provided for in Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals (2), as last amended by Regulation (EEC) No 2221 /88 (3), buying in is carried out at a level below the intervention price ; whereas that level , which now represents the actual guarantee given to producers must, therefore, serve as a basis for calculating the accession compensatory amounts ; Article 1 1 . The accession compensatory amounts applicable to the products listed in Article 1 (a) and (b) of Council Regulation (EEC) No 2727/75 for the 1988/89 marketing year are set out in Annex A hereto. 2. The following are as set out in Annex B hereto :  the accession compensatory amounts applicable to the products listed in Article 1 (c) of Regulation (EEC) No 2727/75 for the 1988/89 marketing year ;  the coefficients referred to in Article 111 (3) of the Act of Accession . Whereas, in view of the alignment of Spanish prices on Community prices for maize and common wheat, from 1 July 1988 accession compensatory amounts should be fixed for the abovementioned cereals ; whereas the parties concerned should however be permitted to recover the accession compensatory amounts already levied for those products before the entry into force of this Regulation ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, however, at the request of interested parties with effect from 1 July 1988 . Whereas in accordance with Article 111 (3) of the Act of Accession, accession compensatory amounts applicable to processed products are to be derived from those applicable to the products to which they are related, using (') OJ No L 53, 1 . 3 . 1986, p. 25. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 197, 26. 7. 1988 , p. 16. (4) OJ No L 169, 1 . 7. 1988 , p. 6 . 30 . 7. 88 Official Journal of the European Communities No L 205/77 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX A (ECU/tonne) CN code Accession compensatory amount 1001 10' 10 1001 10 90 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1007 P0 90 1008 10 00 1008 20 00 , 1008 90 10 1008 90 90 51,17 51,17(0 7,16 8,74 8,74 8,39 8,39 8,74 8,74 8,74 7,16 8,74 (') The amount to be granted for a lot of durum wheat containing more than 5 % of common wheat is reduced in propor ­ tion to the amount by which the abovementioned percentage is exceeded. ANNEX B (ECU/tonne) CN code Coefficient Accession compensatory amount 1102 10 00 1,40 10,02 1103 11 10 1,55 79,31